Exhibit GREENMAN TECHNOLOGIES www.greenman.biz News Release FOR IMMEDIATE RELEASE Contacts:Chuck Coppa, CFO or Lyle Jensen, CEO GreenMan Technologies, 800-526-0860 GreenMan Technologies Announces Strategic Divestiture of Its Tire Recycling Operations For Over $26 Million - Company to Retire $13 Million Laurus Credit Facility and Realign Business Around Larger Market Opportunities in Recycled Products, Renewable Fuels, Alternative Energy and Other Green Technologies - SAVAGE, Minnesota –September 15, 2008 GreenMan Technologies, Inc. (OTCBB: GMTI), today announced that it has entered into an agreement with Liberty Tire Services of Ohio, LLC, a wholly-owned subsidiary of Liberty Tire Services, LLC to sell, subject to shareholder approval, substantially all assets of two wholly-owned subsidiaries, GreenMan Technologies of Minnesota, Inc. and GreenMan Technologies of Iowa, Inc. GreenMan expects the cash proceeds from the transaction will exceed $26 million and, subject to shareholder approval and the satisfaction of customary closing conditions, expects the transaction to close during the fourth quarter of GreenMan intends to use approximately $19 million of the proceeds to retire certain transaction related obligations including approximately $13 million due its primary secured lender, Laurus Master Fund, Ltd under a June 2006 credit facility.GreenMan expects the transaction will greatly enhance the Company’s financial position and its ability to secure future growth capital as needed. If the transaction is completed, GreenMan will have minimal long-term debt and more than $5 million of available cash as it moves forward with its two remaining subsidiaries, Welch Products, Inc. and its newest subsidiary announced last week, GreenMan Renewable Fuel and Alternative Energy, Inc. Concurrent with the closing of this transaction, Liberty and GreenMan will enter a strategic multi-year feedstock supply agreement that will ensure an adequate supply of crumb rubber to support Welch’s growth objectives. The Boards of Directors of GreenMan and Liberty Tire Services, LLC have unanimously approved the transaction. Lyle Jensen, GreenMan’s President and Chief Executive Officer stated, “One of our primary objectives since completing the successful turnaround of GreenMan and our return to profitability has been to explore strategic avenues that would enable us to retire a significant amount of long-term debt accumulated from prior unprofitable ventures.The sale of our tire recycling business will not only provide us with adequate proceeds to completely repay Laurus, but will also provide us with substantial financial flexibility to invest in our future.” Jeff Kendall, Chief Executive Officer of Liberty Tire Recycling said, “We are pleased to have the opportunity to acquire these two excellent operations whose people, products, and services will complement our other operations both in the upper Midwest and nationally”. Continued……. GreenMan Technologies, Inc. Press Release September 15, 2008Page 2 Mr. Jensen further stated, “Our strategic acquisition of Welch Products, Inc. last October was a step toward realigning our business model around larger market opportunities that we saw in the development of recycled products and other green-based technologies. With the sale of our tire recycling business, GreenMan can now focus on expanding our Welch Products’ business model nationwide and look toward future strategic investment activities with the benefit of a healthy and unencumbered balance sheet. We look forward to capitalizing on the anticipated opportunities that will now be available to us due to our stronger financial position.” Welch Products, Inc., headquartered in Carlisle, Iowa, has achieved approximately 100% revenue growth this year and has recently signed various state contracts demonstrating continued market penetration. Welch Products specializes in the design, product development, and manufacturing of environmentally responsible products using recycled materials made primarily from recycled rubber. The company’s patented products and processes currently include playground safety tiles, roadside anti-vegetation products, construction molds, and highway rubber spacer blocks.
